        19-01360-scc          Doc 17-1 Filed 03/04/20 Entered 03/04/20 15:53:57                              Blank Notice
                                    (wysiwyg): Notice Recipients Pg 1 of 1
                                                     Notice Recipients
District/Off: 0208−1                       User:                                Date Created: 3/4/2020
Case: 19−01360−scc                         Form ID: 143                         Total: 23


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
pla         Fernando Perez−Correa
pla         Jose Antonio Canedo−White
pla         Carlos Williamson−Nasi
pla         Gonzalo Gil−White
pla         Miguel Angel Villegas−Vargas
dft         Asia Research and Capital Management Ltd.
dft         GHL Investments (Europe) Ltd.
dft         Oro Negro Primus Pte., Ltd.
dft         Oro Negro Laurus Pte., Ltd.
dft         Oro Negro Fortius Pte., Ltd.
dft         Oro Negro Decus Pte., Ltd.
dft         Oro Negro Impetus Pte., Ltd.
dft         Ship Finance International Ltd.
dft         Does 100
intp        Jose Gerardo Badin
                                                                                                                  TOTAL: 15

Recipients of Notice of Electronic Filing:
aty         Gabriel Fernando Soledad          gabrielsoledad@quinnemanuel.com
aty         Shmuel Vasser          shmuel.vasser@dechert.com
aty         William Clareman           wclareman@paulweiss.com
                                                                                                                   TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
smg         N.Y. State Unemployment Insurance Fund           P.O. Box 551       Albany, NY 12201−0551
smg         New York City Dept. Of Finance          345 Adams Street, 3rd Floor      Attn: Legal Affairs − Devora
            Cohn        Brooklyn, NY 11201−3719
smg         New York State Tax Commission            Bankruptcy/Special Procedures Section       P.O. Box 5300      Albany,
            NY 12205−0300
smg         United States Attorney's Office       Southern District of New York       Attention: Tax & Bankruptcy
            Unit       86 Chambers Street, Third Floor        New York, NY 10007
ust         United States Trustee       Office of the United States Trustee     U.S. Federal Office Building      201 Varick
            Street, Room 1006        New York, NY 10014
                                                                                                                   TOTAL: 5
